department of the treasury internal_revenue_service washington d c tax exempt and government entities jul u i l setier ra ty legend taxpayer a rkekk ira xx kkkak company p sees eeee seer amount d company m church b dear this is in response to a letter dated date as supplemented by correspondence dated date date date date date date date and date submitted on your behalf by your authorized representative in which you request a ruling concerning the tax treatment under sec_408 of the internal_revenue_code the code of a proposed loan from your individual_retirement_arrangement ira to an organization which you represent is exempt from taxation under sec_501 of the code the following facts and representations have been submitted under penalties of perjury in support of your ruling_request ekkkhh kik page taxpayer a established a self-directed rollover individual on may retirement a rangement ira x with company p documentation submitted with this request shows that taxpayer a established ira x with a deposit in the amount of amount d with a transfer of funds from an ira he maintains with company m the ira x plan document provides among other things that the ira depositor may designate a representative under the custodial agreement through whom company p is authorized to accept investment instructions for the depositor’s account that the ira depositor may direct company p to invest the ira assets into any lawful investment that is acceptable to company p and that the ira depositor is responsible for determining the suitability nature risk etc of the investment and understands that he or she may not invest ira assets in an investment that would constitute a prohibited_transaction within the meaning of code sec_4975 taxpayer a proposes to direct an investment of his ira x assets amount d in the form of a loan to church b it has been represented that church b is a tax- exempt religious_organization as described in code sec_501 taxpayer a is neither a board member nor an employee of church b taxpayer a has no control ownership or financial interest in church b taxpayer a represents that he does not currently intend to either presently or at some future date take a charitable deduction in conjunction with the loan contemplated herein in exchange for the loan ira x will receive a twenty-year promissory note the promissory note provides in part that church b promises to pay amount d to the order of company p ira custodian f b o taxpayer a with interest at the rate of five percent per annum until paid interest payments will be made by church b on an annual basis the promissory note also provides that a final balloon payment in the amount of amount d shall be paid in full upon the earlier of the end of the term of the promissory note twenty years or within one hundred twenty days or a reasonable period after the date of death of taxpayer a repayment of the promissory note will be to the order of an independent ira custodian and will go to ira x the promissory note allows for prepayment without penalty the promissory note further states that church b grants company p a continuing security_interest in the insurance_policy collaterally assigned within a reasonable period relative to the execution of this obligation and that church b shail not be entitled to convey borrow upon or otherwise transfer any rights associated with said policy without the express written consent of taxpayer a you represent that the purpose of this security_agreement within the promissory note is to provide additional certainty for taxpayer a that the ownership of the insurance_policy will from the date of purchase until the date of death continue to qualify as an insurable interest under state law taxpayer a pursuant to the terms of the security_agreement within the promissory note will directly require - wanwnnenas page church b to seek written approval of taxpayer a for transactions related to transfer of ownership borrowing and other major changes that may impact the policy it is further represented that the contractual relationship evidenced by the promissory note is between company p and church b and establishes the legal_obligation to pay you also state that commercial reasonability requires proper collateralization of the promissory note and that this collateralization in this case is evidenced by two agreements the collateral_assignment form agreement between the company that will issue the life_insurance_policy taxpayer a church b and company p and the security_agreement within the body of the promissory note executed between church b and company p _ it is further represented that while written approval is required to you represent that the intent to have two collateral agreements is to provide ample protection outside of the contractual terms set forth within the insurance company’s collateral_assignment that there will be a continuing insurable interest you state that taxpayer a is the most appropriate party to protect this interest convey borrow upon or otherwise transfer any rights associated with said policy taxpayer a is never directly entitled to the death_benefits under the policy and that company p is the obligor under the promissory note and it will receive any payments of funds you note that taxpayer a however is the insured and should have the ultimate decision with respect to their individual insurable interests the promissory note will be secured_by collateral_assignment of a permanent life_insurance_policy which will insure taxpayer a’s life the life_insurance_policy will be purchased and owned by church b and provide a death_benefit in the amount of amount d church b will be the beneficiary of the life_insurance_policy church b will have all rights of ownership and benefit from any increasing death_benefit that may be generated by the life_insurance_policy neither taxpayer a nor ira x will have the right to surrender convert pledge cancel or sell the life_insurance_policy neither taxpayer a nor ira x will have the right to change or amend the beneficiary designation of the life_insurance_policy church b will not be entitled to convey borrow upon or otherwise transfer any rights associated with the life_insurance_policy during the period of collateral_assignment without the express written consent of taxpayer a it is represented that ira x is not the contract owner of the life_insurance_policy nor is ira x the beneficiary thereof ira x through company p does not have the ability to surrender convert or sell the life_insurance_policy further ira x does not possess equity features in the form of either the ability to surrender convert pledge sell cancel or transfer the policy the ability to amend the beneficiary designation nor any continuing beneficial_interest in the increasing death_benefit that may occur during the ownership of the life_insurance_policy deideeiieciek page l it is further represented that the ira x investment is a collateralized loan bearing interest with adequate collateral to guarantee repayment of the principal_amount of the loan outstanding at taxpayer a’s death to ira x it is represented that ira x is a secured creditor of church b and not an investor in or contractual owner of the life_insurance_policy so that the ira x proceeds are not invested in life_insurance contracts as that term is used in sec_408 of the code in a letter dated date it was represented that the required_minimum_distribution for taxpayer a will commence at approximately five percent of the ira x account balance and will increase each year taxpayer a projects that the annual five percent interest payments from church b on the loan will be utilized in part to satisfy his required minimum distributions under code sec_401 you further represent that the balance of taxpayer a’s required minimum distributions will be satisfied by distributions from other iras held by taxpayer a based on the aforementioned facts and representations you have requested the following rulings the above described transaction is not a prohibited_transaction within the meaning of sec_4975 of the code such that the ira would cease to be an ira under sec_408 of the code the above described transaction is not a prohibited investment in insurance within the meaning of sec_408 of the code such that the ira would cease to be an ira under sec_408 sec_408 of the code generally provides that an ira means a_trust created or organized for the exclusive benefit of an individual or his beneficiaries sec_408 of the code provides that no part of an ira trust may be invested in life_insurance contracts sec_408 of the code provides in part that if an individual for whose benefit an ira is established or his beneficiary engages in a transaction prohibited by sec_4975 of the code in connection with the ira at any time during the individual’s taxable_year the account ceases to be an ira as of the first day of such taxable_year ira as of the first day of any taxable_year the account will be treated as having distributed all of the assets of such account in any case in which any account ceases to be an sec_4975 of the code provides that any direct or indirect lending of money or other extension of credit between a plan and a disqualified_person is a prohibited_transaction neste page sec_4975 of the code provides in part that the term plan includes an ira described in sec_408 sec_4975 of the code provides in part that a disqualified_person means a person who is - a a fiduciary b aperson providing services to the plan c an employer any of whose employees are covered by the plan d an employee_organization any of whose members are covered by the plan e anowner direct or indirect of percent or more of - i the combined voting power of all classes of stock entitled to vote or the total value of shares of all classes of stock of a corporation ii the capital interest or the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is an employer or employee_organization described in subparagraph c or d f amember of the family as defined in paragraph of any individual described in subparagraph a b c or e g acorporation partnership or trust or estate of which or in which percent or more of - i ii the combined voting power of all classes of stock entitled to vote or the total value of shares of all classes of stock of such corporation the beneficial_interest of such trust or estate is owned directly or indirectly or held by persons described in subparagraph a b c d or e h an officer director or an individual having powers or responsibilities similar to those of officers or directors a percent or more shareholder or a highly_compensated_employee earning percent or more in yearly wages of an employer of a person described in subparagraph c d e or g or ded edek deb sek page i a percent or more in capital or profits partner or joint venturer of a person described in subparagraph c d e or g sec_1_408-2 of the regulations provides that no part of an ira trust may be invested in life_insurance contracts sec_20_2042-1 of the regulations provides in part that incidents_of_ownership includes the power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy with respect to the first ruling_request church b is not related to ira x ina manner that would come within the definition of a disqualified_person as described in code sec_4975 - i conversely taxpayer a is not a board member or an employee of church b nor does taxpayer a control own or have a financial interest in church b accordingly with respect to your first ruling_request we conclude that the above described transaction is not a prohibited_transaction within the meaning of sec_4975 of the code such that ira x would cease to be an ira under sec_408 of the code with respect to the second ruling_request church b will purchase and own the life_insurance_policy as well as have all rights of ownership and benefit from any increasing death_benefit that may be generated church b will pay the premiums on the life_insurance_policy you represent that ira x is not the contract owner of the life_insurance_policy nor is ira x the beneficiary of the policy of taxpayer a’s death only the promissory note will be repaid to ira x ira x will not receive or benefit from any death_benefit that may be generated from the life_insurance_policy in the event accordingly we conclude that the above described transaction is not a prohibited investment in insurance within the meaning of sec_408 of the code such that the ira would cease to be an ira under sec_408 this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling does not express an opinion as to whether ira x exclusive of the language contained in the irs model custodial agreement form 5303-a meets the requirements for qualification under code sec_408 this ruling does not express an opinion as to whether company p is qualified to serve as a custodian of iras as stated on page of company p’s ira custodial agreement that was submitted with this ruling_request this ruling does not express an penenwnuna page opinion as to validity of the terms of the promissory note or the terms of the life_insurance_policy that taxpayer a proposes to use in connection with this transaction nor does it express an opinion as to whether the requirements of code sec_408 were satisfied with respect to the establishment of ira x with company p further this ruling does not express an opinion as to the method in which taxpayer a proposes to receive his required minimum distributions from ira x satisfies the requirements of code sec_401 no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or the income_tax regulations which may be applicable thereto that are within the jurisdiction of other offices of the internal_revenue_service a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact se t ep ra t2 sincerely yours a a joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
